          Case 1:20-cv-11213-LTS Document 16 Filed 10/15/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO. 1:20-11213



 MICHAEL D. ARRINGTON,
     Plaintiff,

                       v.


   CITY OF BOSTON, WILLIAM GROSS,
   JOHN DOES, and HORACE COLEMAN
       Defendants.




    CITY OF BOSTON AND WILLIAM GROSS’S OPPOSITION TO PLAINTIFF’S
    MOTION FOR ENTY OF DEFAULT AGAINST THE CITY OF BOSTON AND
   COMMISSIONER GROSS OR IN THE ALTERNATIVE MOTION TO SET ASIDE
                         ENTRY OF DEFAULT


   I.      INTRODUCTION


        Defendants, City of Boston (the “City”) and William Gross (“Commissioner Gross”)

hereby oppose Plaintiff’s Motion for Entry of Default or in the alternative, move to set aside

entry of default against the City and Commissioner Gross.


        In this case, the City and Commissioner Gross’s Motion to Dismiss was filed one

business day after a response to the Plaintiff’s Complaint was due. This delay was a result of a

miscalculation by defendant’s counsel who mistakenly calculated the response to be due 21 days

from the first business day after the complaint was served, rather than 21 days from the

following day. While this error is inexcusable and deeply regretted by defense counsel, the
            Case 1:20-cv-11213-LTS Document 16 Filed 10/15/20 Page 2 of 5



defendants ask that the court deny Plaintiff’s Motion for Entry of Default or set aside any entry

of default because this mistake was made in good faith. This mistake was not willful, will not

result in any prejudice against the Plaintiff and the defendants have already raised meritorious

defenses to the action in their motion to dismiss.


   II.        FACTUAL AND PROCEDURAL BACKGROUND


          Plaintiff, Michael Arrington, filed this action against the City of Boston, the

Commissioner of the Boston Police Department William Gross, a John Doe Boston Police Cell

Site Simulator Operator, and Horace Coleman. See ECF No. 1. The Complaint was filed on

June 25, 2020. Id. Service for the City and Commissioner Gross in his official capacity was

made upon a cadet at Boston Police headquarters on Friday August 28, 2020. See ECF 10 and

11. Counsel for the City and Commissioner Gross first received the Complaint via email on

September 2, 2020. At this time counsel for the defendants mistakenly started calculating the

time to respond to the complaint from the first business day following service of the complaint,

Monday August 31, 2020, rather than the following day, Saturday August 29, 2020. As a result

of this error, counsel for the defendants City and Commissioner Gross mistakenly believed the

City and Commissioner’s response was due Monday September 21 rather than Friday September

18, 2020.     The defendants’ Motion to Dismiss and Accompanying Memorandum was filed on

Monday the 21st rather than Friday the 18th, but still fourteen days prior to the Plaintiff’s return

of service which was not filed until October 5, 2020. See ECF No. 7, 8, 10 and 11.


   III.      STANDARD OF REVIEW


          Pursuant to Fed. R. Civ. P. 55(c) an entry default can be set aside for “good cause.” The

courts apply a liberal standard in an attempt to ensure that an action should be resolved on its
           Case 1:20-cv-11213-LTS Document 16 Filed 10/15/20 Page 3 of 5



merits. Bryan v. Lark Hotels, LLC, 323 F.R.D. 116, 117 (D. Mass. 2017) (citing Coon v.

Grenier, 867 F. 2d 73, 76 (1st Cir. 1989)). The good cause standard turns with the unique facts of

each case. Id. When determining if an entry of default should be set aside, the district court

should consider the factors established in Coon v. Grenier, “(1) whether the default was willful;

(2) whether setting it aside would prejudice the adversary; (3) whether a meritorious defense is

presented; (4) the nature of the defendant's explanation for the default; (5) the good faith of the

parties; (6) the amount of money involved; and (7) the timing of the motion.” Id. Of these seven

factors the first three are typically given the most weight by courts. Indigo Am., Inc. v. Big

Impressions, LLC, 597 F.3d 1, 3 (1st Cir. 2010).


         In Moran v. Mitchell, the District Court of Virginia addressed the issue of a good faith

mistake made by an attorney when considering whether to set aside a default judgment. Moran

v. Mitchell, 354 F. Supp. 86, 87 (E.D. Va. 1973). In this case counsel for the defendants

mistakenly believed he had fifteen days to file his responsive pleadings rather than ten, the court

determined that “such mistakes and misunderstandings ought not in and of themselves be

sufficient to deprive a litigant of his day in court.” Id. The court went on to state that the

mistake should not result in a default “in a case such as this where… the defendants have raised

what may be a valid defense to the merits of the action.” Id.


   IV.      ARGUMENT


         Plaintiff’s Motion for Entry of Default should be denied because good cause exists. The

three main factors in determining good cause all trend in favor of the default being set aside.

First, the City and Commissioner’s failure to respond within 21 days of service was not at all

willful, but rather a result of a miscalculation made by defense counsel. This is evidenced by the
          Case 1:20-cv-11213-LTS Document 16 Filed 10/15/20 Page 4 of 5



fact that a Motion to Dismiss and Memorandum of Law were filed on the very next business day

when defense counsel believed they were due. Furthermore, defense counsel spoke to the

Plaintiff on the morning of September 21 to discuss the Motion to Dismiss, at no point in that

conversation did defense counsel indicate they were willfully defaulting. Second, Plaintiff

would not be prejudiced by the denial or setting aside of the default judgment. Defendants

Motion to Dismiss was filed one business day after a response was due and two weeks prior to

the Plaintiff filing the return of service. Furthermore, the Plaintiff recently requested an

extension of time from the court to complete service on co-defendant Horace Coleman. This

very minor delay does not impact the case whatsoever. Third, the City and Commissioner have

already raised meritorious defenses in their Motion to Dismiss and accompanying Memorandum

of Law filed on September 21. The Plaintiff’s complaint seems to be based entirely on

speculation, and the allegations made against the Commissioner and the City are completely void

of any factual support.


    V.      CONCLUSION


    For the foregoing reasons, the defendants City of Boston and William Gross respectfully

request that this Honorable Court deny Plaintiff’s Motion for Entry of Default or in the

alternative set aside the default.
         Case 1:20-cv-11213-LTS Document 16 Filed 10/15/20 Page 5 of 5



                                            Respectfully submitted,

                                            Defendant,
                                            City of Boston and William Gross
                                            By its attorneys,

                                            Eugene L. O’Flaherty
                                            Corporation Counsel


                                            /s/ John Fahey
                                            John A. Fahey, BBO#703399
                                            Assistant Corporation Counsel
                                            City of Boston Law Department
                                            City Hall, Room 615
                                            Boston, MA 02201
                                            617-635-4017
                                            John.Fahey@boston.gov




                               CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing on
October 15, 2020 and paper copies will be sent to those indicated as non-registered participants
on October 16, 2020.




October 15, 2020                            /s/ John Fahey
Date                                        John A. Fahey
